Caton, C. J. There are several errors, for which this order must be reversed. In the first place, we find no evidence in the record that any petition was ever filed. This is made necessary by the statute, and without it the court could not legally make any order in such a case. Also, the notice was insufficient. The first insertion was but thirty days before the order was made, while the statute requires six weeks, before the presentation of the petition. We might enumerate other irregularities, but it is quite unnecessary. The order is reversed, and the cause remanded. Judgment reversed.